Exhibit 10.5


 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (the “Agreement”) is made and entered into effective as
of August 2, 2007, by and between Jump Communications, Inc., a Nevada
corporation (“Licensor”), and NuTech Acquisition Corp., a Nevada corporation
(“Licensee”), as follows:
 
 
RECITALS
 
WHEREAS, Licensor is the exclusive licensee in and for the territory of the
United States of certain proprietary audio-video compression technology that
permits end-users to conduct real-time televideo and data communication over a
wide area network ("WAN") and local area network (“LAN”)  ("Licensor
Technology"), and a proprietary management and control software system
("Licensor Software") used in connection with the deployment of the LAN and WAN
Network Switching Center which enables local call aggregation and on-demand
switched connectivity of end-users. Licensor is also the manufacturer of
hardware products that embody the Licensor Technology and Licensor Software
(“Licensor Products”).   Licensor Technology, Licensor Products and Licensor
Software are hereinafter sometimes collectively referred to as the “Licensor
System”; and
 
WHEREAS, simultaneously with the effective date of this Agreement, Licensee is
acquiring telephone switching hardware and software assets to enable the
operation and management of a telecommunications and technology Licensor
pursuant to an Asset Purchase Agreement of even date herewith between Licensor
and Licensee (the “Asset Purchase Agreement”) and the license granted hereunder
together with the other assets being acquired by Licensee will enable Licensee
to exploit the Licensor System in the markets and territory as defined below;
and
 
WHEREAS, Licensor desires to grant an exclusive license to Licensee to exploit,
sell, distribute and otherwise deal in the Licensor System in Licensee’s defined
market and territory, and Licensee desires to be the licensee of Licensor, and
Licensor and Licensee desire to execute this Agreement to establish the terms
and conditions that will apply to such licenses and to provide for other related
matters.
 
NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
 
ARTICLE I
 
CONDITION OF PRECEDENT
 
This Agreement is wholly contingent upon, and shall only become effective upon
the Closing as that term is defined in the Asset Purchase Agreement.
 



--------------------------------------------------------------------------------



ARTICLE II
 
DEFINITIONS
 
The capitalized terms used in this Agreement shall have the meanings ascribed to
them as set forth herein or on Schedule A attached hereto.
 
 
ARTICLE III
 
GRANTS OF LICENSES
 
As and on condition of the Closing, Licensor grants a license to Licensee as set
forth in and subject to this Section 3, as further defined below.
 
3.1.          License.Licensor hereby grants to Licensee an exclusive and
non-terminable license to the Licensor System in the Territory and in the
Market, each as defined herein below in sub-paragraph 3.2 (the “License”).
 
3.2.          Territory and Market.The License shall apply to the territory of
the United States of America (the “Territory”) and to the following markets in
the Territory (the “Markets”):
 
Medical Services: to include sales to hospitals, medical groups, medical
insurance institutions, doctors, nurses and nurses groups, assisted care
facilities or other facilities designed to offer or which offer medical services
to residents.
 
Adult entertainment: to include video entertainment intended for dissemination
to adults.
 
Job Search and Employment Services: to include video and data communications,
either one way or two way, between job seekers and potential employers, and
between or among job seekers, potential employers and companies or other
entities specializing in employment services..
 
3.3.
Termination: The License granted hereunder shall be terminable after Closing in
accordance with paragraph 9.1.d of the Asset Purchase Agreement, a copy of which
is appended hereto as Exhibit B and made part hereof.

 


 
3.4.          Ownership.
 
 
(a)
All rights, title and interests in and relating to the Licensor System,
including, without limitation, all patents, trademarks, copyrights, trade
secrets and any and all other intellectual property rights therein, and to
Licensor’s business and operations are and shall remain the sole and exclusive
property of Licensor, and, other than the license rights expressly granted
herein, Licensee does not have any right, title, interest or claim therein
whatsoever. Licensor reserves and retains all right, title and interest
(including without limitation patents and copyrights) in the Licensor Technology
and the Licensor System and all customizations, additions, modifications,
changes, enhancements, improvements and derivative works thereof made by
Licensor or on behalf of Licensor, and all rights therein and copies thereof.

 
 
 
2

--------------------------------------------------------------------------------



 

 
 
(b)
Any and all intellectual property (collectively "Materials") developed by
Licensee or caused by Licensee to be developed in connection with the Licensor
System hereunder shall be the sole and exclusive property of Licensor.  For good
and valuable consideration, Licensee hereby grants and assigns to Licensor all
rights, title and interest in and to all of said Materials, including without
limitation any and all copyrights and other intellectual property rights
therein, in any and all media now known or hereafter devised throughout the
universe in perpetuity. For good and valuable consideration, Licensor hereby
grants to Licensee a perpetual, fully-paid license to use said Materials solely
in connection with the License granted hereunder. Licensee will make available
or cause to be made available to Licensor, upon Licensor’s request, any and all
original copies, source code or human readable copies and versions of said
Materials.  Such license shall be transferable by Licensee only to a Designee
hereunder and on condition that said Designee does not utilize the Materials in
connection with anything other than in connection with the License granted
hereunder.

 
 
(c)
Royalties: Licensee shall pay Licensor a royalty in the amount of five ($5.00)
dollars (U.S.) per unit manufactured embodying the Licensed technology (the
Manufacturing Royalty Amount). The Manufacturing Royalty Amount shall be paid
quarterly within thirty days following the end of each calendar quarter

 


 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE LICENSOR
 
4.1.          Licensor.There are NO WARRANTIES made by Licensor in connection
with the subject matter of this Agreement except as set forth specifically
herein. Licensor represents and warrants to Licensee that (a) Licensor is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder, (b) this Agreement
has been duly executed and delivered by Licensor and constitutes and will
constitute a valid and binding obligation of Licensor, and is and will be
enforceable against Licensor in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and (c) the execution and delivery of this Agreement by Licensor
does not, and the performance of this Agreement by Licensor will not,
(1) violate the certificate of incorporation or by-laws of Licensor,
(2) conflict with or violate any statute, rule, regulation, order, judgment or
decree applicable to Licensor or by which it or any of its assets or properties
is bound or affected, or (3) conflict with or violate the rights of any other
person or entity. Licensee acknowledges that, except for the express warranties
set forth in this Section 4, it has accepted the license and delivery of the
Licensor Software “AS IS” and “WITH ALL FAULTS.”  With respect to the Licensor
Software and all Licensor Software Updates and Support Services the warranties
are as follows: (i) the Licensor Software is, and any Licensor Software Updates
will be, free and clear of all Liens that might adversely affect Licensee’s
deployment and use of the Licensor System as permitted under this Agreement;
(ii) Licensor owns or has exclusive, fully-paid, irrevocable and perpetual
license rights in and to the Licensor Software and the Licensor Software
Updates; and Licensor owns or otherwise has adequate rights to grant the
licenses to the Licensor Software and the Licensor Software Updates to Licensee
hereunder and possesses all rights and interests in the Licensor Software and
the Licensor Software Updates necessary to enter into this Agreement; and (iii)
the Licensor Software and the Licensor Software Updates and all components
thereof do not and will not infringe upon the intellectual property rights,
including without limitation the patent, copyright, trademark or trade secret
rights, of any third parties.
 
 
 
 
3

--------------------------------------------------------------------------------



 
Licensee.There are NO WARRANTIES made by Licensee in connection with the subject
matter of this Agreement except as set forth specifically herein. Licensee
represents and warrants to Licensor that (a) Licensee is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has the corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder, (b) this License Agreement
has been duly executed and delivered by Licensee and constitutes and will
constitute a valid and binding obligation of Licensee, and is and will be
enforceable against Licensee in accordance with its terms subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles, and (c) the execution and delivery of this Agreement
by Licensee does not, and the performance of this Agreement by Licensee will
not, (1) violate the certificate of incorporation or by-laws of Licensee, (2)
conflict with or violate any statute, rule, regulation, order, judgment or
decree applicable to Licensee or by which it or any of its assets or properties
is bound or affected, or (3) conflict with or violate the rights of any other
person or entity.
 
 
ARTICLE V
 
DELETED
 
ARTICLE VI
 
AUDIT RIGHTS
 
DELETED
 
ARTICLE VII
 
 


CONDITIONS PRECEDENT TO LICENSOR’S OBLIGATIONS
 
7.1.          Conditions to Obligations of Licensor to Consummate the
Transactions.The obligation of Licensor to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by Licensor:
 
 
 
 
4

--------------------------------------------------------------------------------



 
 
(a)
Licensee shall have performed, in all material respects, all obligations and
complied with all covenants required by this Agreement and the Asset Purchase
Agreement to be performed or complied with, in all material respects, by it
prior to the Closing.

 
 
(b)
Each of the documents or other items to be delivered by Licensee at the Closing
pursuant to Section 3.2 of the Asset Purchase Agreement shall have been
delivered.

 
 
ARTICLE VIII
 
SALES OF GOODS AND EQUIPMENT BY LICENSOR TO LICENSEE
 
Subsequent to the sale of equipment as set forth in Schedule B, all equipment
manufactured by or embodying software, hardware of firmware that is sold by
Licensor to Licensee in connection with the License granted hereunder shall be
sold to Licensee at the Cost of Goods plus ten (10%) percent and upon such other
terms and conditions as the Parties may agree.
 
 
ARTICLE IX
 
INDEMNIFICATION
 
9.1.          Indemnification Obligations.Each party, at its own expense, shall
defend, hold harmless and indemnify the other party, its officers, directors,
employees, agents, successors, affiliates and assigns, from and against any and
all loss, damages, expenses (including reasonable attorneys’ fees) arising from
the material breach of any representation or warranty made hereunder.
 
9.2.          Exceptions.Licensor’s obligations to indemnify as set forth in
this Section IX shall not apply to any claim to the extent that it arises from
(i) any modifications, changes, additions, or enhancements to the Licensor
Software Updates that have not been made directly by Licensor or have not been
made at its express direction or under its direct oversight, control or
supervision, or (ii) any such modifications made by Licensor at the request or
to the specification of Licensee, Licensee’s customers, or any of their agents.
 
 
ARTICLE X
 
LIMITATION OF LIABILITY
 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER EXCEPT FOR (i) INDEMNIFICATION
OBLIGATIONS PURSUANT TO SECTION  IX OF THIS AGREEMENT, (ii) THIRD-PARTY CLAIMS
FOR PROPERTY DAMAGE, PERSONAL INJURY OR DEATH, AND OTHER CLAIMS FOR WHICH EITHER
PARTY MAY BE ENTITLED TO INDEMNIFICATION OR CONTRIBUTION FROM THE OTHER PURSUANT
TO THIS AGREEMENT OR AS A MATTER OF LAW, (iii) ANY MATERIAL BREACH OF ANY
WARRANTY SET FORTH IN SECTION IV OF THIS AGREEMENT AND (iv) ANY MATERIAL BREACH
OF THE CONFIDENTIALITY PROVISION SET FORTH IN SECTION XI OF THIS AGREEMENT.
 
 
 
 
5

--------------------------------------------------------------------------------



 
 
ARTICLE XI
 
CONFIDENTIALITY
 
The parties will each learn from the other, information, both orally and in
writing, concerning the business of the other party, including, without
limitation, financial, technical and marketing information, data and information
related to the development of technology and services relating to each party’s
business technology, which information is proprietary to the disclosing
party.  The parties hereby agree, as set forth below, to protect such
information, whether furnished before, on or after the date of this Agreement,
as it protects its own similar confidential information, but never less than
commercially reasonable efforts, and not to disclose such information to anyone
except as otherwise provided for in this Agreement. Such information, in whole
or in part, together with analyses, compilations, programs, reports, proposals,
studies or any other documentation prepared by the other party that contains or
otherwise reflects or makes reference to such information is hereinafter
referred to as “Confidential Information”.  The parties hereby agree that the
Confidential Information will be used solely for the purpose of this Agreement
and not for any other purpose.  The parties further agree that any Confidential
Information is the sole and exclusive property of the disclosing party or its
licensors, and that the receiving party shall not have any right, title, or
interest in or to such Confidential Information except as expressly provided in
this Agreement.  The parties further agree to protect and not to disclose to
anyone (except as provided in this Agreement) for any reason the Confidential
Information; provided, however, that: (i) such Confidential Information may be
disclosed to the receiving party’s  officers, directors, employees, agents,
advisors or representatives (collectively, “Representatives”) on a “need to
know” basis for the purpose of this Agreement on the condition that (a) each
such Representative will be informed by the receiving party of the confidential
nature of such Confidential Information and will agree to be bound by the terms
of this Agreement and not to disclose the Confidential Information to any other
person and (b) the receiving party agrees to accept full responsibility for any
breach of this Article X by any Representatives; and (ii) Confidential
Information may be disclosed upon the prior written consent of the disclosing
party.  The parties hereby agree, upon the request of the disclosing party, to
deliver promptly to the disclosing party at the receiving party’s cost the
Confidential Information, without retaining any copies thereof, excluding such
portions of the Confidential Information incorporated within the Licensor
Software and Licensor Software Updates licensed hereunder.  Specifically and
without limitation, Licensee agrees to (i) reproduce (and refrain from removing
or destroying) copyright and proprietary rights notices which are placed on the
Licensor Licensed Technology, (ii) erase or otherwise destroy, prior to
disposing of media all portions of Licensor System intellectual property
and/logos contained on such media and (iii) notify Licensor in writing upon any
officer or director learning of any unauthorized disclosure or use of the
Licensor System or any component thereof, and reasonably cooperate with Licensor
to cure any unauthorized disclosure or use thereof. Licensor agrees that
Licensee’s use and distribution of the Licensor system pursuant to and in
accordance with the terms of this Agreement shall not be a violation of Article
X.
 
The term “Confidential Information” shall not include any information: (i) which
at the time of disclosure or thereafter is generally available to or known by
the public (other than as a result of a disclosure directly or indirectly by the
receiving party); (ii) is independently developed by the receiving party,
without reference to or use of, the Confidential Information; (iii) was known by
the receiving party as of the time of disclosure without a breach of
confidentiality; (iv) is lawfully learned from a third party not under
obligation to the disclosing party; or (v) is required to be disclosed pursuant
to a subpoena, court order or other legal process, whereupon the receiving party
shall provide prompt written notice to the disclosing party prior to such
disclosure and provide reasonable assistance to the disclosing party in
attempting to protect the confidentiality of the Confidential Information in the
proceeding.
 
 
 
 
6

--------------------------------------------------------------------------------



 
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1.        Rules of Construction.All Exhibits and Schedules attached hereto
shall be deemed incorporated herein as if set forth in full herein and, unless
otherwise defined therein, all terms used in any Exhibit or Schedule shall have
the meaning ascribed to such term in this Agreement.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise expressly
provided herein, any agreement, plan, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, plan, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  
 
12.2.        Disclosures and Announcements.Both the timing and the content of
all disclosure to third parties and public announcements concerning the
transactions provided for in this Agreement by either Licensor or Licensee shall
be subject to the approval of the other in all essential respects.hat Licensee
may be required to make pursuant to any rule or regulation of the SEC or
otherwise required by law.
 
12.3.         Assignment; Parties in Interest.
 
 
(a)
Assignment.  Except as expressly provided herein, the rights and obligations of
a party hereunder may not be assigned, transferred or encumbered without the
prior written consent of the other parties.  

 
 
(b)
Parties in Interest.  This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the respective successors and permitted assigns of the
parties hereto.  Nothing contained herein shall be deemed to confer upon any
other person any right or remedy under or by reason of this Agreement.

 
12.4.         Law Governing Agreement.This Agreement shall be construed and
interpreted according to the internal laws of the State of Nevada, without
regard to principles of conflict of laws.  The parties hereby stipulate that any
action or other legal proceeding arising under or in connection with this
Agreement may be commenced and prosecuted in its entirety in the federal or
state courts located in the Southern District of the State of California.  Each
party hereby submits to the personal jurisdiction thereof, and the parties agree
not to raise the objection that such courts are not a convenient forum.  Process
and pleadings mailed to a party at the address provided in the Notice section
herein shall be deemed properly served and accepted for all purposes.  The
parties hereto waive the right to trial by jury in any proceeding hereunder.
 
 
 
 
7

--------------------------------------------------------------------------------


 
12.5.        Amendment and Modification.The parties may amend, modify and
supplement this Agreement in such manner as may be agreed upon by them in
writing.
 
12.6.        Force Majeure.Except as expressly provided to the contrary in this
Agreement, neither party shall be liable to the other for any delay or failure
to perform due to causes beyond its reasonable control.  Performance times shall
be considered extended for a period of time equivalent to the time lost because
of any such delay.
 
12.7.        Non-revocation.The licenses, immunities, authorities and agreements
set forth in Section 4 hereof, once effective, are not terminable, cancelable or
revocable, except pursuant to Section 4.7 hereof regarding reversion of rights
as described therein.
 
12.8.        Notice.All notices, requests, demands and other communications
hereunder shall be given in writing and shall be:  (i) personally delivered;
(ii) sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (iii) sent to the parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier
service.  The respective addresses to be used for all such notices, demands or
requests are as follows:
 
        (a)If to Licensee, to:
 
        NuTech Acquisition Corp.
        10390 Wilshire Boulevard
        Los Angeles, CA 90024
        Attention: Lee Kasper, President
        Facsimile: 310 777 0015
 
        or to such other person or address as Licensee shall furnish to Licensor
in writing.
 
        (b) If to Licensor, to:
 
        Jump Communications, Inc.
        10390 Wilshire Boulevard
        Penthouse 20
        Los Angeles, California 90024
        Attention: A. Fred Greenberg
        Facsimile: (310) 777-0015
 
        With a required copy to:


        Fredric H. Aaron, Attorney at Law, PC
        14 Vanderventer Avenue, Suite 212
        Port Washington, NY 11050
        Attention: Fredric H. Aaron, Esq.
        Facsimile: (516) 802-3807
 
        or to such other person or address as Licensor shall furnish to Licensee
in writing.
 
 
 
8

--------------------------------------------------------------------------------



If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.
 
12.9.        Expenses.Regardless of whether or not the transactions contemplated
hereby are consummated, each of the parties hereto shall bear their own
respective expenses and the expenses of its counsel and other agents
in connection with the transactions contemplated hereby.
 
12.10.      Entire Agreement; Enforceability.This Agreement, together with the
Asset Purchase Agreement, and including all the Exhibits and Schedules hereto
and thereto, ancillary agreements and any other instruments to be executed and
delivered by the parties hereto (the “Transaction Documents”):  (i) constitutes
the entire agreement among the parties with respect to the transactions
contemplated herein and supersedes all prior agreements and understandings, both
written and oral, among the parties, with respect to the subject matter hereof
and thereof, and (ii) shall be binding upon, and is solely for the benefit of,
each party hereto and nothing in this Agreement is intended to confer upon any
third party any rights or remedy of any nature whatsoever hereunder or by reason
of this Agreement or any of the Transaction Documents.
 
12.11.      Severability.Any term or provision of this Agreement which is
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable.
 
12.12.      No Waiver.No delay or omission by either party hereto to exercise
any right or power hereunder shall impair such right or power or be construed to
be a waiver thereof.  A waiver by either of the parties hereto of any of the
covenants to be performed by the other or any breach thereof shall not be
construed to be a waiver of any succeeding breach thereof or of any other
covenant herein contained.
 
12.13.      Further Assurances and Documents.Licensor and Licensee shall take
all actions and do all things, including without limitation the execution and
delivery of instruments and documents, necessary to effectuate the purposes and
intent of this Agreement.
 
12.14.      Assignment.This Agreement shall be binding upon the parties and
their respective successors, representatives and permitted assigns and their
Affiliates, respectively.  Neither party may assign this Agreement without the
prior written consent of the other party, except that either party hereto may
assign its rights hereunder to an Affiliate of such party and either party may,
without the consent of the other party, assign and delegate this Agreement and
its rights and obligations hereunder in connection with a merger, consolidation
or sale of substantially all of its assets (which sale shall include the
assignment and assumption of all rights and obligations under this Agreement);
provided, however, that the assigning or transferring party shall not be
relieved of his, her or it's obligations hereunder unless such assignee or
transferee shall assume all obligations of the assigning or transferring party
in writing.
 
 
 
 
9

--------------------------------------------------------------------------------



 
12.15.      Survival.Section XI shall survive the termination of this Agreement.
 
12.16.      Counterparts.This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile or otherwise) to the other parties, it being
understood that all parties need not sign the same counterpart.  Any counterpart
or other signature delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by a party.
 
12.17.      Headings.The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Section, subsection, preamble, recital and party references are
to this Agreement unless otherwise stated.  No party or its counsel shall be
deemed the drafter of this Agreement for purposes of construing its provisions,
and all language in all parts of this Agreement shall be construed in accordance
with its fair meaning, and not strictly for or against any party.  The parties
waive any rule of law or judicial precedent that provides that contractual
ambiguities are to be construed against the party who shall have drafted the
contractual provision in question.
 
[Signature Page to License Agreement Follows]
 
 
 
 
10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
“Licensee”
NuTech Acquisition Corp.,
a Nevada corporation
         
/S/ Lee H. Kasper
By: Lee Kasper
Title: President
       
“Licensor”
Jump Communications, Inc.,
a Nevada corporation
         
/S/ A. Frederick Greenberg
By: A. Fred Greenberg
Title: President
       

 


 
 
 
11

--------------------------------------------------------------------------------



 
SCHEDULE A
 
DEFINITIONS:
 
Affiliate:  any wholly-owned subsidiary of a party hereto, or any entity in
which a party hereto has a controlling interest, or any other entity controlled
by, controlling or under common control with a party.
 
ATM Switch:  the Newbridge 36170 MainStreetXpress ATM switch and related
Newbridge software, and any updates, modifications or replacements thereof, or
any hardware/software ATM switch platform that is functionally equivalent
thereto, if approved by Licensor.
 
Designee:  any designee of Licensee hereunder approved by Licensor in writing.
 
Licensor Names and Marks: " Licensor Corp.," " Licensor," "Licensor System,"
"Licensor Codec," “Licensor VBX”
 
Licensor Software: a proprietary management and control software system used in
connection with the deployment and operation of the Licensor System.
 
Licensor Software Updates: such updates to the Licensor Software, if any, that
Licensor may create from time to time. Any Licensor Software Updates provided
shall become a part of the Licensor Software upon provision of such to Licensee
hereunder.
 
Licensor Technology:  Licensor is the exclusive licensee of a proprietary
audio-video compression technology that permits end-users to conduct real-time
televideo communication over broadband wide area network ("WAN") telecom
systems. The Licensor Technology is referred to herein to provide background
information and is not included within the subject matter licensed under this
Agreement
 
Licensor System:  a term referring collectively to the Licensor LAN and WAN
components and the Licensor Software, and any and all related proprietary
Licensor WAN hardware and software components that operate to deliver switched
broadband data services to end-users.
 
Licensor LAN and WAN:  substantially comprised of an ATM Switch and any related
routers, connectivity equipment, and other hardware and software manufactured by
third party vendors, located within a carrier class collocation facility, which
provides the facility for local aggregation and switched WAN connectivity of
end-users which may or may not be interconnected and interoperable with a LAN
providing bandwidth within a campus, building or other integrated facility.
 
 
 
 
12

--------------------------------------------------------------------------------



SCHEDULE B
 
Asset Purchase Agreement
 
[To be attached]
 


 
 
 
 
 
13

--------------------------------------------------------------------------------


